            Case 3:20-cv-10680-KAR Document 20 Filed 10/05/20 Page 1 of 2

                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                          CIVIL ACTION NO. 3:20-cv-10680-KAR

BJORN W. GALASKE,

               Plaintiff,
       v.

UNIVERSITY OF MASSACHUSETTS AT
AMHERST;
DAVID C. VAILLANCOURT,
Individually and in his official capacity as
Senior Associate Dean of Students;
PATRICIA CARDOSO-ERASE, Individually
and in her official capacity as Associate Dean
of Students for Conduct and Compliance and
Deputy Title IX Coordinator;
JONATHAN CONNARY, Individually and
in his official capacity as Assistant Dean of
Students;
LOUIS B. WARD, Individually and in his
official capacity as Assistant Dean of
Students; and
ELAINE K. BRIGHAM, Individually and in
her official capacity as Case Manager in the
Dean of Students Office,

               Defendants.


                             NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff hereby

files his notice of voluntary dismissal of this action.

                                                          Respectfully submitted,
                                                          Plaintiff,
                                                          BJORN GALASKE,
                                                          By his attorneys,
                                                          SWOMLEY & TENNEN, LLP

                                                          /s/ John G. Swomley
                                                          John G. Swomley, BBO # 551450
                                                          50 Congress Street, 6th Floor
                                                          Boston, MA 02109
                                                          (617) 227-9443
                                                          jswomley@swomleyandtennen.com
          Case 3:20-cv-10680-KAR Document 20 Filed 10/05/20 Page 2 of 2




                                     CERTIFICATE OF SERVICE

        I hereby certify that this document was filed through the ECF system and will therefore
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent this day to those participants indicated as non-registered
participants.

                                           /s/ John G. Swomley
                                           John G. Swomley, BBO # 551450
Dated: 5 October 2020




                                                  2
